Opinion filed October 3, 2019




                                      In The


        Eleventh Court of Appeals
                                  ____________

                                No. 11-19-00277-CR
                                  ____________

               HAROLD WAYNE MITCHELL, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 238th District Court
                            Midland County, Texas
                        Trial Court Cause No. CR43869


                      MEMORANDUM OPINION
      Appellant, Harold Wayne Mitchell, filed a pro se notice of appeal related to
his request for a judgment nunc pro tunc. Appellant sought to have the trial court
enter a judgment nunc pro tunc with respect to the attorney’s fees associated with
this cause. We dismiss the appeal for want of jurisdiction, but we note that the trial
court has now entered an order in which it granted Appellant’s motion for judgment
nunc pro tunc and that the trial court has amended the bill of costs to delete the
$1,100.00 in attorney’s fees and $22.50 of the $25.00 time payment fee.
        When the appeal was filed in this court, we notified Appellant by letter that
the order from which he attempted to appeal did not appear to be a final, appealable
order. We requested that Appellant respond and show grounds to continue, and we
informed him that this appeal may be dismissed. Appellant filed a response but has
not shown grounds upon which this appeal may continue.
        An intermediate appellate court has no jurisdiction over an appeal from an
order denying a request for judgment nunc pro tunc because such an order is not an
appealable order. Gonzalez v. State, No. 11-17-00056-CR, 2017 WL 1275540, at *1
(Tex. App.—Eastland Mar. 31, 2017, no pet.) (mem. op., not designated for
publication); Sims v. State, No. 05-14-01438-CR, 2014 WL 6453607, at *1 (Tex.
App.—Dallas Nov. 18, 2014, no pet.) (mem. op., not designated for publication);
Sanchez v. State, 112 S.W.3d 311, 312 (Tex. App.—Corpus Christi 2003, no pet.);
Everett v. State, 82 S.W.3d 735 (Tex. App.—Waco 2002, pet. dism’d). Thus, we
have no jurisdiction to entertain this appeal.
        We dismiss this appeal for want of jurisdiction.


                                                                            PER CURIAM


October 3, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2